DETAILED ACTION
In Application filing on 8/1/2019 Claims 1-20 are pending. Claims 1-20 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claim 1-8 & 18-20 in the reply filed on 9/27/2021 is acknowledged.  The traversal is on the ground(s) that 
The additively manufactured support member and the additively manufactured connectors of claim 9 can be manufactured by laser sintering, which is not a different process than the additive manufacturing process of Invention I.  
The subject application is silent in specification regarding the use of melting as an additive manufacturing process.
This is found persuasive and the restriction requirement is withdrawn and all claims submitted on 8/1/2019 are considered in the current Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

The term "proximate" in claim 1, 9, and 18 is a relative term which renders the claims indefinite.  
Claims 2-8 & 10-17 & 19-20 are rejected by virtue of depending on an indefinite claim. 
Claim 16 recites the term “captively retained” in line 1. The word “captively” is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20200206815 A1 (“Breziat”), in view of US Pub. 20210025524 A1 (“Patch et al.”), further in view of US Patent 7243728 (“Stoesz et al.”).
Regarding claim 1, Breziat teaches a method (Abstract, “A method for manufacturing a connecting part”) comprising: additively manufacturing (Abstract, “by an additive manufacturing method”) a parent member (See Fig. 3 below, “parent member”) including a first end (See Fig. 3 below, “first end”) and a retention portion proximate to the first end (See Fig. 3 below, “retention portion”). 

    PNG
    media_image1.png
    242
    838
    media_image1.png
    Greyscale

Breziat does not teach manufacturing at least one support member and a connector onto the parent member. 
Patch et al. teaches manufacturing at least one support member (Fig. 2, element 36) onto the parent member (See annotated Fig. 2 below, tube portion); and manufacturing a connector (Fig. 2, element 34) onto the at least one support member such that the at least one support member is connected between the parent member and the connector (Fig. 2, Patch et al. teaches that element 36 is connected between the tube portion and 34), wherein a retention portion (See annotated Fig. 2 below, retention portion) is configured to prevent the connector from being removed from the first end Fig. 2, Patch et al. teaches a retention portion having a protruding portion that prevents moving component from being removed from the end of the tube), and wherein the connector is operable to engage an external member (Fig. 2, element 12) to hold the parent member in a position with respect to the external member (Fig. 2, [0025], Patch et al. teaches a threaded coupling 10 wherein element 12 is coupled with tube 24).

    PNG
    media_image2.png
    653
    799
    media_image2.png
    Greyscale

Breziat and Patch et al. are both considered to be analogous to the claimed invention because they are in the same field of connector for pipe or tube. Breziat and the claimed invention are in the same field of additive manufacturing of connectors. Patch et al. and the claimed invention are in the same field of connector for pipe or tube. Given the customizable nature of additive manufacturing and 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the parent member in Breziat to incorporate an additional support member and a connector as taught by Patch et al. One would have been motivated to do so because an improved threaded coupling helps in quality assurance to ensure that a proper connection of the coupling has been made ([0005]).
Both Breziat and Patch et al. do not teach that the support member is fracturable to allow movement of the connector with respect to the parent member.
Stoesz et al. teaches that a member can be made fracturable to allow movement of the connector with respect to the parent member (Col. 1, line 18-21, “Traditionally, shear pins or other frangible members have been used to releasably secure these components together until it is desired to cause them to slide.”).
Patch et al. and Stoesz et al. are considered to be analogous to the claimed invention because they are in the same field of connector for pipe and tube. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the support member in Patch et al. to incorporate a fracturable portion as taught by Stoesz et al. One would have been motivated to modify a prior art reference or combine prior art teachings to achieve the claimed invention with a reasonable expectation of success (MPEP 2143.01, In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)).
	Regarding claim 2, Breziat and Patch et al. do not teach removing the at least one support member to allow movement of the connector with respect to the parent member.
Col. 1, line 18-21, “Traditionally, shear pins or other frangible members have been used to releasably secure these components together until it is desired to cause them to slide.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the support member in Patch et al. to incorporate a fracturable portion as taught by Stoesz et al. One would have been motivated to modify a prior art reference or combine prior art teachings to achieve the claimed invention with a reasonable expectation of success (MPEP 2143.01, In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)).
Regarding claim 6, Breziat does not teach an external member including a threaded portion and connector including matching threads so that the connector is coupled to the external member via threading. 
Patch et al. teaches a method wherein the external member (Fig. 2, element 12) includes a threaded portion (Fig. 2, [0026], “radially outward threads 18”), and wherein the method further comprises forming matching threads on the connector (Fig. 2, [0026], “internal threads 32”) such that the connector is operable to rotatably engage the threaded portion with the matching threads ([0026], “The threads 18 of the fitting are radially outward threads that are configured to threadably couple with an internal thread 32 of a coupling nut 34”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the external member and connector in Breziat to incorporate a threaded portion on the external member and matching threads on the connector as taught by Patch et al. One would have been motivated to do so because an improved threaded coupling helps in quality assurance to ensure that a proper connection of the coupling has been made ([0005]).
Regarding claim 7, Breziat teaches a method wherein additively manufacturing the parent member includes direct metal laser sintering the parent member ([0049], “The additive manufacturing methods suitable for producing a metal object use a laser locally heating a metal powder, generally in successive layers.”).
Breziat does not teach manufacturing at least one support member and a connector onto the parent member. 
Patch et al. teaches manufacturing at least one support member (Fig. 2, element 36) onto the parent member (See annotated Fig. 2 above, tube portion); and manufacturing a connector (Fig. 2, element 34) onto the at least one support member.
Breziat and Patch et al. are both considered to be analogous to the claimed invention because they are in the same field of connector for pipe or tube. Breziat and the claimed invention are in the same field of additive manufacturing of connectors. Patch et al. and the claimed invention are in the same field of connector for pipe or tube. Given the customizable nature of additive manufacturing and the fact that Brezait recognizes that connectors can be additively manufactured, it would have been obvious to one with ordinary skill in the art to use additive manufacturing process in Breziat to product connectors described in Path et al. 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additively manufacturing method in Breziat to incorporate manufacturing an additional support member and a connector as taught by Patch et al. One would have been motivated to do so because an improved threaded coupling helps in quality assurance to ensure that a proper connection of the coupling has been made ([0005]).
Regarding claim 8, Breziat teaches a method wherein the parent member is additively manufactured from at least one of metal or plastic ([0049], “metal powder”).

Patch et al. teaches manufacturing at least one support member (Fig. 2, element 36) onto the parent member (See annotated Fig. 2 above, tube portion); and manufacturing a connector (Fig. 2, element 34) onto the at least one support member.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additively manufacturing method in Breziat to incorporate manufacturing an additional support member and a connector as taught by Patch et al. motivated by rationales described under claim 7.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20200206815 A1 (“Breziat”), US Pub. 20210025524 A1 (“Patch et al.”), and US Patent 7243728 (“Stoesz et al.”), as applied in claim 1, further in view of US Pub. 20190323640 A1 (“Lalumandier et al.”).
	Regarding claim 3, Breziat, Patch et al. and Stoesz et al. do not teach manufacturing at least one additional support member onto the parent member and an additional member onto the at least one additional support member. 
	Lalumandier et al. teaches a connector ([0003], “a coupling system”), comprising: at least one additional support member (Fig. 3, [0019], “welds 148”) onto the parent member (Fig. 3, [0019], “first pipe segment 106”), and an additional member (Fig. 3, [0019], “sleeve 138”) onto the at least one additional support member (Fig. 3, [0019], “welds 148”).
Breziat, Patch et al., Stoesz et al., and Lalumandier et al. are considered analogous to the claimed invention because they are in the same field of connector for fluid conduit. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the parent member in Patch et al. to incorporate an additional support member and an additional member [0004]).
Lalumandier et al. does not teach a retention portion is configured to prevent the engagement sleeve from being removed from the first end upon fracturing of the at least one additional additively manufactured support member.
Patch et al. teaches a connector comprising a retention portion (See annotated Fig. 2 above, retention portion) configured to prevent the engagement sleeve from being removed from the first end (Fig. 2, Patch et al. teaches a retention portion having a protruding portion that prevents moving component from being removed from the end of the tube).
Patch et al. and Lalumandier et al. are considered analogous to the claimed invention because they are in the same field of connector for fluid conduit. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the parent member in Lalumandier et al. to incorporate a retention portion as taught by Lalumandier et al. One would have been motivated to do so because an improved threaded coupling helps in quality assurance to ensure that a proper connection of the coupling has been made ([0005]).
Lalumandier et al. does not teach the additional support member is fracturable to allow movement of the additional member with respect to the parent member. 
Stoesz et al. teaches that a fracturable member can be removed to allow movement of the additional member with respect to the parent member (Col. 1, line 18-21, “Traditionally, shear pins or other frangible members have been used to releasably secure these components together until it is desired to cause them to slide.”).
Stoesz et al., and Lalumandier et al. are considered analogous to the claimed invention because they are in the same field of connector for fluid conduit. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the support member in Lalumandier et MPEP 2143.01, In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)).
Regarding claim 4, Breziat, Patch et al. and Stoesz et al. do not teach additively manufacturing the parent member including additively manufacturing a tube and an additional member including an engagement sleeve, which is operable to interface with the retention portion, the connector and the external member to form a seal between the tube and the external member.
Lalumandier et al. teaches a coupler, wherein the parent member (Fig. 3, [0019], “first pipe segment 106”) includes a tube (Fig. 3, [0019], the elongated tube portion of the “first pipe segment 106”), wherein the additional member (Fig. 3, [0019], “elongating coupler 130”) includes an engagement sleeve (Fig. 3, [0019], “sleeve 138”), and wherein the engagement sleeve is operable to interface with an attachment mechanism (Fig. 3, [0019], “welds 148”), the connector (Fig. 3, [0019], “barrel 136”), and the external member (Fig. 3, [0019], “second pipe segment 108”) to form a seal between the tube and the external member (Fig. 3, sleeve 138 forms a seal between the first pipe segment 106 and the second pipe segment 108).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the parent member in Patch et al. to incorporate an additional member including an engagement sleeve as taught by Lalumandier et al. One would have been motivated to do so to create a connector able to withstand high fluid pressure ([0004]).
Lalumandier et al. does not explicitly teach that the attachment mechanism is a retention portion. 
Patch et al. teaches a connector comprising a retention portion (See annotated Fig. 2 above, retention portion) configured to prevent the engagement sleeve from being removed from the first end Fig. 2, Patch et al. teaches a retention portion having a protruding portion that prevents moving component from being removed from the end of the tube).
Patch et al. and Lalumandier et al. are considered analogous to the claimed invention because they are in the same field of connector for fluid conduit. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the attachment mechanism in Lalumandier et al. to incorporate a retention portion as taught by Lalumandier et al. One would have been motivated to do so because an improved threaded coupling helps in quality assurance to ensure that a proper connection of the coupling has been made ([0005]).
Regarding claim 5, Lalumandier et al. and Patch et al. do not teach removing the at least one additional support member to allow movement of the additional member with respect to the parent member.
Stoesz et al. teaches that a member can be removed to allow movement of the additional member with respect to the parent member (Col. 1, line 18-21, “Traditionally, shear pins or other frangible members have been used to releasably secure these components together until it is desired to cause them to slide.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the engagement sleeve in Lalumandier et al. to incorporate a fracturable portion as taught by Stoesz et al. One would have been motivated to modify a prior art reference or combine prior art teachings to achieve the claimed invention with a reasonable expectation of success (MPEP 2143.01, In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)).
Claims 9 & 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20200206815 A1 (“Breziat”), in view of US Pub. 20210025524 A1 (“Patch et al.”) and US Patent 7243728 (“Stoesz et al.”).
Regarding claim 9, Breziat teaches an additively manufactured assembly (Abstract, “manufacturing a connecting part”) comprising: an additively manufactured tube (See Fig. 3 above, “parent member”) including a first end (See Fig. 3 above, “first end”) and a retention portion (See Fig. 3 above, “retention portion”) proximate to the first end.
Breziat does not teach at least one support member and a connector manufactured onto the parent member.
Patch et al. teaches an assembly ([0002], “threaded couplings for interconnecting fluid-carrying conduits”), comprising:
at least one additively manufactured support member (Fig. 2, element 36) disposed on the additively manufactured tube (See annotated Fig. 2 above, tube portion), and an additively manufactured connector (Fig. 2, element 34) disposed on the at least one additively manufactured support member such that the additively manufactured support member is connected between the additively manufactured tube and the additively manufactured connector (Fig. 2, Patch et al. teaches that element 36 is connected between the tube portion and element 34), 
wherein the retention portion (See annotated Fig. 2 above, retention portion) is configured to prevent the additively manufactured connector from being removed from the first end (Fig. 2, Patch et al. teaches a retention portion preventing the connector from being removed from the tube portion), 
and wherein the additively manufactured connector is operable to engage an external member (Fig. 2, element 12) to hold the additively manufactured tube in a position with respect to the external member(Fig. 2, [0025], Patch et al. teaches a threaded coupling 10 wherein element 12 is coupled with tube 24).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the parent member in Breziat to incorporate an additional support member and a connector as [0005]).
Both Breziat and Patch et al. do not teach that the support member is fracturable to allow movement of the connector with respect to the parent member.
Stoesz et al. teaches that a member can be made fracturable to allow movement of the connector with respect to the parent member (Col. 1, line 18-21, “Traditionally, shear pins or other frangible members have been used to releasably secure these components together until it is desired to cause them to slide.”).
Patch et al. and Stoesz et al. are considered to be analogous to the claimed invention because they are in the same field of connector for pipe and tube. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the support member in Patch et al. to incorporate a fracturable portion as taught by Stoesz et al. One would have been motivated to modify a prior art reference or combine prior art teachings to achieve the claimed invention with a reasonable expectation of success (MPEP 2143.01, In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)).
Regarding claim 11, Breziat does not teach an external member including a threaded portion and connector including matching threads so that the connector is coupled to the external member via threading. 
Patch et al. teaches an assembly, wherein the external member (Fig. 2, element 12) includes a threaded portion (Fig. 2, [0026], “radially outward threads 18”), and wherein the connector includes matching threads (Fig. 2, [0026], “internal threads 32”) such that the connector is operable to rotatably engage the threaded portion with the matching threads ([0026], “The threads 18 of the fitting are radially outward threads that are configured to threadably couple with an internal thread 32 of a coupling nut 34”).
[0005]).
Regarding claim 12, Breziat does not teach a retention portion surrounding a perimeter of the parent member.
Patch et al. teaches an assembly, wherein the retention portion surrounds a perimeter of the tube (See annotated Fig. 2 above, Patch et al. teaches a retention portion  surrounding a perimeter of the tube portion), wherein the retention portion has a diameter that is greater than an exterior diameter of the tube (See annotated Fig. 2 above, Patch et al. teaches a retention portion that has an exterior diameter larger than the exterior diameter of the tube portion), and wherein at least a portion of the connector has an interior diameter that is less than the diameter of the retention portion (See annotated Fig. 2 above, Patch et al. teaches a connector 34 that has an interior diameter at one end being less than the diameter of the retention portion).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the retention portion in Breziat to incorporate the retention portion surrounding a perimeter of the parent member with structures as taught by Patch et al. One would have been motivated to do so because an improved threaded coupling helps in quality assurance to ensure that a proper connection of the coupling has been made ([0005]).
Regarding claim 13, Breziat does not teach a retention portion including a flared end.
Patch et al. teaches an assembly, wherein the retention portion includes a flared end (See annotated Fig. 2 above, Patch et al. teaches a retention portion that has a flared end).
[0005]).
Regarding claim 14, Breziat does not teach a retention portion including sidewalls orthogonal to a wall of the tube.
Patch et al. teaches an assembly, wherein the retention portion includes sidewalls orthogonal to a wall of the tube (See annotated Fig. 2 above, Patch et al. teaches a retention portion that has sealing surface 38 being orthogonal to the wall of the tube portion).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the retention portion in Breziat to incorporate the retention portion with sidewalls orthogonal to a wall of the tube as taught by Patch et al. One would have been motivated to do so because an improved threaded coupling helps in quality assurance to ensure that a proper connection of the coupling has been made ([0005]).
Regarding claim 15, Breziat does not teach a retention portion forms at least part of a compression-type fitting.
Patch et al. teaches an assembly, wherein the retention portion forms at least part of a compression-type fitting (See annotated Fig. 2 above, Patch et al. teaches a retention portion that forms at least part of a compression-type fitting).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the retention portion in Breziat to incorporate the retention portion forming at least part of a compression-type fitting as taught by Patch et al. One would have been motivated to do so because an improved threaded coupling helps in quality assurance to ensure that a proper connection of the coupling has been made ([0005]).
Regarding claim 16, Breziat does not teach the connector is captively retained on the tube.
Patch et al. teaches an assembly, wherein the connector is captively retained on the tube (Fig. 2, Patch et al. teaches a connector 34 that is captively retained on the tube portion).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the connector in Breziat to incorporate connector captively retained on the tube as taught by Patch et al. One would have been motivated to do so because an improved threaded coupling helps in quality assurance to ensure that a proper connection of the coupling has been made ([0005]).
Regarding claim 17, Breziat teaches an additively manufactured assembly, wherein the additively manufactured tube is additively manufactured from at least one of metal or plastic ([0049], “metal powder”).
Breziat does not teach manufacturing at least one support member and a connector onto the parent member. 
Patch et al. teaches manufacturing at least one support member (Fig. 2, element 36) onto the parent member (See annotated Fig. 2 above, tube portion); and manufacturing a connector (Fig. 2, element 34) onto the at least one support member.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additively manufacturing assembly in Breziat to incorporate manufacturing an additional support member and a connector as taught by Patch et al. motivated by rationales described under claim 7.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20200206815 A1 (“Breziat”), in view of US Pub. 20210025524 A1 (“Patch et al.”), further in view of US Patent 7243728 (“Stoesz et al.”), as applied in claim 9, further in view of US Pub. 20190323640 A1 (“Lalumandier et al.”).
Regarding claim 10, Breziat, Patch et al. and Stoesz et al. do not teach manufacturing at least one additional support member onto the parent member and an additional member onto the at least one additional support member. 
Lalumandier et al. teaches an assembly, comprising: at least one additional support member (Fig. 3, [0019], “welds 148”) disposed on a tube (Fig. 3, [0019], “first pipe segment 106”) and an engagement sleeve (Fig. 3, [0019], “sleeve 138”) disposed on the at least one additional support member (Fig. 3, [0019], “welds 148”), 
wherein the retention portion (Fig. 3, [0019], “welds 148”) is configured to prevent the engagement sleeve from being removed from the first end (Fig. 2, Patch et al. teaches a retention portion having a protruding portion that prevents moving component from being removed from the end of the tube), 
and wherein the engagement sleeve (Fig. 3, [0019], “sleeve 138”) is operable to interface with the connector (Fig. 3, [0019], “barrel 136”), the retention portion (Fig. 3, [0019], “welds 148”), and the external member (Fig. 3, [0019], “second pipe segment 108”) to form a seal between the tube and the external member (Fig. 3, sleeve 138 forms a seal between the first pipe segment 106 and the second pipe segment 108).
Breziat, Patch et al., Stoesz et al., and Lalumandier et al. are considered analogous to the claimed invention because they are in the same field of connector for tube and pipe. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the parent member in Patch et al. to incorporate an additional support member and an engagement sleeve as taught by Lalumandier et al. One would have been motivated to do so to create a connector able to withstand high fluid pressure ([0004]).
Lalumandier et al. does not teach the additional support member is fracturable to allow movement of the engagement sleeve with respect to the tube. 
Col. 1, line 18-21, “Traditionally, shear pins or other frangible members have been used to releasably secure these components together until it is desired to cause them to slide.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the support member in Lalumandier et al. to incorporate a fracturable portion as taught by Stoesz et al. One would have been motivated to modify a prior art reference or combine prior art teachings to achieve the claimed invention with a reasonable expectation of success (MPEP 2143.01, In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2014/0086704 A1 (“Hemingway et al.”), in view of US Patent 7243728 (“Stoesz et al.”).
Regarding claim 18, Hemingway et al. teaches a method ([0002], “manufacturing of a fastener”) comprising: 
additively manufacturing ([0169], “three-dimensional printing”) a parent member (Fig. 2, [0097], “An interior trim panel workpiece 123”) including a first end (Fig. 2, lower surface of workpiece 123) and a retention portion (Fig. 2, [0097], “a localized dog house 125”) proximate to the first end; 
additively manufacturing at least one support member (Fig. 2, [0096], “laterally enlarged umbrella flange 107”) onto the parent member; 
and additively manufacturing a connector or a fastener (Fig. 2, [0096], “a fastener 101”) onto the at least one support member such that the at least one support member is connected between the parent member and the connector or the fastener (Fig. 2, flange 107 is connected between the workpiece 123 and fastener 101), 
wherein the retention portion (Fig. 2, [0097], “a localized dog house 125”) is configured to prevent the connector or the fastener from being removed from the first end (Fig. 2, Hemingway et al. teaches a localized dog house 125 whose structure prevents the fastener 101 from being removed from the workpiece 123), 
and wherein the connector or the fastener (Fig. 2, [0096], “a fastener 101”) is operable to engage an external member (Fig. 2, [0096], “a sheet metal panel workpiece 121”) to hold the parent member in a position with respect to the external member.
Hemingway et al. does not teach at least one support member is fracturable to allow movement of the connector or the fastener with respect to the parent member.
Stoesz et al. teaches that a member can be removed to allow movement of the connector or the fastener with respect to the parent member (Col. 1, line 18-21, “Traditionally, shear pins or other frangible members have been used to releasably secure these components together until it is desired to cause them to slide.”).
Hemingway et al. and Stoesz et al. are both considered to be analogous to the claimed invention because they are in the same field of connector for pipe or tube. Hemingway et al. and the claimed invention are in the same field of additive manufacturing of connectors. Stoesz et al. and the claimed invention are in the same field of connector for pipe or tube. Given the customizable nature of additive manufacturing manufacturing and the fact that Hemingway et al. recognizes that connectors can be additively manufactured, it would have been obvious to one with ordinary skill in the art to use additive manufacturing process from Hemingway et al. to product fracturable support member described in Stoesz et al. 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the support member in Hemingway et al. to incorporate a fracturable portion as taught by Stoesz et al. One would have been motivated to modify a prior art reference or combine prior art teachings to achieve the claimed invention with a reasonable expectation of success (MPEP 2143.01, In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)).
Regarding claim 19, Hemingway et al. teaches a method, wherein additively manufacturing a connector or a fastener onto the at least one support member includes additively manufacturing a fastener (Fig. 2, [0096], “a fastener 101”) onto the at least one support member (Fig. 2, [0096], “laterally enlarged umbrella flange 107”), and wherein the fastener is operable to be inserted into a receiving portion (Fig. 2, [0096], “a hole 119”) of the external member to hold the parent member in a position with respect to the external member (Fig. 2, [0096], “…These leg angles provide relatively easy insertion into a hole 119 of a sheet metal panel workpiece 121, and more difficult extraction of the legs therefrom after complete fastening.”).
Regarding claim 20, Hemingway et al. teaches a method, wherein additively manufacturing a connector or a fastener onto the at least one support member includes additively manufacturing a fastener (Fig. 2, [0096], “a fastener 101”) onto the at least one support member (Fig. 2, [0096], “laterally enlarged umbrella flange 107”), and wherein the fastener is operable to be inserted into a receiving portion (Fig. 2, [0096], “a hole 119”) of the external member to hold the parent member in a position with respect to the external member (Fig. 2, [0096], “…These leg angles provide relatively easy insertion into a hole 119 of a sheet metal panel workpiece 121, and more difficult extraction of the legs therefrom after complete fastening.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1744



/LEITH S SHAFI/Primary Examiner, Art Unit 1744